Case 2:20-cv-20529-SDW-LDW Document 17 Filed 09/13/21 Page 1 of 2 PageID: 75




Richard P. Haber. Esq. – RH9456
MCCALLA RAYMER LEIBERT PIERCE, LLC
485 U.S. Highway 1 South
Bldg. F, Suite 300
Iselin, NJ 08830
P: 732-902-5399
F: 732-902-5398
Attorneys for Plaintiff,
iPROMOTEu.com, Inc.

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


IPROMOTEU.COM, INC.,                                       Case No. 20-cv-20529

         Plaintiff,                                            Civil Action

         v.                                            ORDER GRANTING
                                                  FINAL JUDGMENT BY DEFAULT
SASCO NEW JERSEY, INC.; LAURENT D.
SPAN; and MYRTHA D. SPAN,

         Defendants.

       THIS MATTER having been opened to the Court by McCalla Raymer Leibert Pierce,

LLC, attorneys for Plaintiff, iPROMOTEu.com, Inc., (“IPU”), on notice to Defendants, SASCO

New Jersey, Inc., Laurent D. Span, and Myrtha D. Span (“Defendants”), by a Motion for Entry

of Final Judgment by Default Pursuant to Fed. R. Civ. P. 55(b) in favor of IPU and against

Defendants; and with the Court having considered IPU’s application, and any response by

Defendants, and for good cause shown;

              IT IS ON THIS 13th        day of September            , 2021;




                                             1
Case 2:20-cv-20529-SDW-LDW Document 17 Filed 09/13/21 Page 2 of 2 PageID: 76




       ORDERED:

       1.     That Final Judgment be and is hereby entered in favor of iPROMOTEu.com, Inc.,

and against each of SASCO New Jersey, Inc., Laurent D. Span, and Myrtha D. Span, jointly and

severally, in the amount of $175,447.94 plus post-judgment interest to accrue pursuant to law;

       2.     That the Clerk of the Court shall docket this judgment against each of the aforesaid

Defendants; and

       3.     That counsel for IPU shall serve a copy of this Order on all Defendants within
   7
_______ days of its entry.



                                                    ____________________________________
                                                     Hon. Susan D. Wigenton, U.S.D.J.




                                                2
